Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 2, 1, 1, 1, 1, 1, 7, 7, 8, 11, 7, 7, 7, 7, 12, 12, 12, and 15, respectively, of U.S. Patent No.11,148,015. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is either wholly derivable from the previously claimed subject matter, or the differences therebetween are held to be obvious or tacitly covered by the claimed subject matter being covered by the scope of the already patented claims with respect to their corresponding disclosures.

Claims 21 and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No.11,013,963. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is either wholly derivable from the previously claimed subject matter, or the differences therebetween are held to be obvious or tacitly covered by the claimed subject matter being covered by the scope of the already patented claims with respect to their corresponding disclosures.

Claims 21, 23, 29, 31, and 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10, 7 and 10, 9 and 10, 10 and 15, 11 and 15, 1, 9, and 10, respectively, of U.S. Patent No.10,850,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is either wholly derivable from the previously claimed subject matter, or the differences therebetween are held to be obvious or tacitly covered by the claimed subject matter being covered by the scope of the already patented claims with respect to their corresponding disclosures.

Claims 21-23, 25-32 and 37-40 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 17 of U.S. Patent No.10,625,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is either wholly derivable from the previously claimed subject matter, or the differences therebetween are held to be obvious or tacitly covered by the claimed subject matter being covered by the scope of the already patented claims with respect to their corresponding disclosures.

Claims 24 and 33-36 are each rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No.10,625,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is either wholly derivable from the previously claimed subject matter, or the differences therebetween are held to be obvious or tacitly covered by the claimed subject matter being covered by the scope of the already patented claims with respect to their corresponding disclosures.

Claims 29, 30 and 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No.10,463,922. Although the claims at issue are not identical, they are not patentably distinct from each other because the now claimed subject matter is either wholly derivable from the previously claimed subject matter, or the differences therebetween are held to be obvious or tacitly covered by the claimed subject matter being covered by the scope of the already patented claims with respect to their corresponding disclosures.

6. 	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                                	
Bryon P. Gehman
Primary Examiner
Art Unit 3736

BPG